                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

CHARLES ROGERS                                                                           PLAINTIFF


                 v.                    Civil No. 5:19-cv-05229


SHERIFF SHAWN HOLLOWAY;
DETECTIVE MATTHEW CLINE; and
NORTHWEST MEDICAL CENTER                                                             DEFENDANTS

                                      OPINION AND ORDER

          This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Benton County Detention

Center.

          By Order (ECF No. 3) entered on December 12, 2019, Plaintiff was directed to file an

amended complaint. The amended complaint was to be filed by January 2, 2020. Plaintiff was

advised that failure to comply with the Order “shall result” in the dismissal of the case.

          Plaintiff failed to file an amended complaint. On January 14, 2020, a Show Cause Order

(ECF No. 6) was issued. Plaintiff was given until January 30, 2020, to show cause why this action

should not be dismissed based on Plaintiff’s failure to comply with the orders of the Court and his

failure to prosecute this case.

          To date, Plaintiff has not filed an amended complaint.        Plaintiff has not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

          The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.

R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a
                                              1
district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.”    Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added).

Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

requires parties appearing pro se to monitor the case, and to prosecute or defend the action

diligently.

        Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his failure to obey

the order of the Court, and his failure to comply with Local Rule 5.5(c)(2).

        IT IS SO ORDERED this 6th day of February 2020.




                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE




                                                2
